DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: irradiation source for sterilizing the mattress in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review of applicant’s disclosure, the corresponding structure appears to be an ultraviolet lamp, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 1-3, 7-9, 12, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 108354755, machine translation referenced herein), and further in view of Noto (US 2011/0095206).
Regarding Claim 1: Zhou teaches a cleaner for a bed for cleaning a bed including a frame on which a mattress is placed on the frame, the cleaner comprising:
a cleaning body (Fig. 1, element 9) to be movable forward or backward with respect to a surface of the mattress (pg. 4 teaches that the body is reciprocated), the cleaning body having a suction portion (Fig. 2, element 16) for sucking foreign matter from the mattress; and
a dust box (element 17) to store the foreign matter sucked in through the suction portion;
Zhou does not expressly disclose a cleaning motor to communicate with the cleaning body and generate a suction force.  However, it is well known to provide a motor to generate a suction force for a vacuum cleaner.  Therefore, it would have been obvious to one of ordinary 
Zhou does not expressly disclose a transfer motor provided on one side of the cleaning body to generate a driving force for moving the cleaning body. Zhou does teach that the cleaning body is reciprocated over the mattress surface (pg. 4). Noto teaches a cleaning apparatus for cleaning the surface of a bed, comprising a cleaning body (Fig. 1, element 24) driven by a motor (element 30) that is coupled to a side of the cleaning body to generate a driving force for moving the cleaning body.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhou with a motor on the side of the cleaning body to generate the driving force for moving the cleaning body, as taught by Noto.
Regarding Claim 2:  Zhou and Noto teach the elements of Claim 1 as discussed above.  Zhou further teaches a first part (e.g., element 9) extending horizontally with respect to an upper surface of the mattress; and a second part (e.g., element 8) extending vertically form both sides of the first part for facing side surfaces of the mattress.
Regarding Claim 3:  Zhou and Noto teach the elements of Claim 2 as discussed above.  Zhou further teaches that the first part is coupled to the second part and is movable upward or downward (pg. 4 discusses a hydraulic cylinder used to raise and lower the bed to which the cleaner is attached, thus raising and lowering the first and second parts).
Regarding Claim 7:  Zhou and Noto teach the elements of Claim 2 as discussed above.  Zhou further teaches that the suction portion (Fig. 2, element 16) is provided at a bottom portion of the first part (Fig. 2, element 9).
Regarding Claim 8:  Zhou and Noto teach the elements of Claim 2 as discussed above.  Zhou further teaches an irradiation source (Fig. 2, element 25) for sterilizing the mattress is provided at a bottom portion of the first part.
Regarding Claim 9:  Zhou and Noto teach the elements of Claim 1, as discussed above.  Zhou teaches a dust flow path (not numbered; through elements 16, 19, 18, and 17) connecting the cleaning body and the dust box.
Regarding Claim 12:  Zhou and Noto teach the elements of Claim 2 as discussed above.  Noto is cited for teaching the transfer motor, but does not expressly disclose a pinion gear and rack as claimed.  Noto does, however, disclose that any suitable gear assembly may be coupled to the motor to move the cleaning device [0036].  As rack and pinion actuators are well known in the art for translating rotational motion to linear motion to move objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Zhou with a rack and pinion assembly connected to the transfer motor in order to move the cleaning assembly.
Regarding Claims 14 and 16:  Zhou and Noto teach the elements of Claim 1 as discussed above.  Zhou further teaches that the cleaning body comprises first and second bodies (elements 14; pg. 3 discussed two cleaning rollers 14) and first and second motors (elements 15) provided at the first and second bodies, the bodies being disposed to face the mattress.  It is noted that the claim recites the cleaning bodies as facing a bottom of the mattress. It has been held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).  The structure of the cited prior 
Regarding Claim 20:  Zhou teaches a bed comprising a frame (Fig. 1, element 6). Zhou, in view of Noto teach the cleaner of claim 1 as discussed above, attached to the bed of Zhou.
Allowable Subject Matter
Claims 4-6, 10-11, 13, 15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the features of the aforementioned claims.  The closest prior art of record is that of Zhou and Noto as discussed above.  
The reviewed prior art does not teach or fairly suggest a vertical motor provided at the cleaning body to provide a driving force for moving the first part upward or downward; and a slider connected to the vertical motor and the first part, as required by Claims 4-6.  
The reviewed prior art does not anticipate or fairly suggest the dust flow path comprising a variable flow path changeable in shape as the cleaning body moves forward or backward, as required by Claims 10-11.
The reviewed prior art does not teach or fairly suggest that the cleaning body further comprises a third part extending from the second part in an inward direction with respect to the second part, and the transfer motor being installed at the third part, as required by Claim 13.

The prior art does not teach or fairly suggest that the suction portion is provided on an upper surface of the first and second bodies, as required by Clam 18.
Zhou teaches an upper cleaning body disposed to face an upper surface of a mattress, but does not teach or fairly suggest a lower cleaning body disposed to face a bottom of the mattress in addition to the upper cleaning body, as required by Claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714